    Case 1:20-cv-05508-RMB Document 5 Filed 08/03/20 Page 1 of 6 PageID: 29



NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

________________________
                                    :
JACOB JOHN LUSSIER,                 :
                                    :     Civ. No. 20-5508 (RMB)
                  Petitioner        :
                                    :
         v.                         :           OPINION
                                    :
WARDEN SMITH,                       :
                                    :
               Respondent           :
________________________            :

BUMB, United States District Judge

       This matter comes before the Court upon Petitioner’s petition

for writ of habeas corpus under 28 U.S.C. § 2241 (Pet., Dkt. No.

1) and application to proceed without prepayment of the filing fee

(“in forma pauperis” or “IFP”) (IFP App., Dkt. No. 4) Petitioner’s

IFP application establishes his financial eligibility to proceed

without prepayment of the filing fee and will be granted. Pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts, 1, the judge must promptly examine the

petition and “[i]f it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in




1 Rule 4 is applicable to habeas petitions under 28 U.S.C. § 2241
under Rule 1, scope of the rules. § 2254, Rule 1.
     Case 1:20-cv-05508-RMB Document 5 Filed 08/03/20 Page 2 of 6 PageID: 30



the district court, the judge must dismiss the petition and direct

the clerk to notify the petitioner.” § 2254, Rule 4.

I.      BACKGROUND

        Petitioner,     a      prisoner        incarcerated   in    the   Federal

Correctional Institution in Fairton, New Jersey, is challenging

the sentence imposed upon his conviction for second degree murder

in    the   United    States    District       Court,   District   of   Minnesota,

Criminal Action No. 06-366(MJD/RLE). 2 United States v. Lussier,

06-366(MJD/RLE) (D. Minn. July 25, 2007) (Dkt. No. 44.) Petitioner

pled guilty and was sentenced to a 292-month term of imprisonment.

(Id.)

        On July 13, 2012, Petitioner filed a pro se motion to vacate,

set aside or correct sentence under 28 U.S.C. § 2255, in the

District of Minnesota. Id. (Dkt. No. 46.) Petitioner argued that

he was improperly sentenced as a career offender because his auto

theft conviction was not a crime of violence. Id. (Dkt. No. 56 at

3.) The Court denied the motion because it was untimely and without

merit. Id.

        Petitioner filed a second motion to vacate his sentence under

§ 2255 in the District of Minnesota on June 24, 2016. Id. (Dkt.

No. 60.) The motion was stayed pending resolution of the Supreme

Court decision in Beckles v. United States, 137 S. Ct. 886 (2017).




2    Available at www.pacer.gov.
                                           2
  Case 1:20-cv-05508-RMB Document 5 Filed 08/03/20 Page 3 of 6 PageID: 31



Id. (Dkt. No. 65.) Petitioner had also filed an application in the

Eighth     Circuit    Court   of   Appeals   for   permission   to   file   his

successive § 2255 motion in the sentencing court, and after the

Eighth Circuit denied the motion, the sentencing court dismissed

Petitioner’s June 24, 2016 successive § 2255 motion. United States

v. Lussier, Criminal Action No. 06-366(MJD/RLE) (D. Minn. July 25,

2007) (Dkt. No. 71).

II.   DISCUSSION

      A.     The Petition

      Petitioner alleges that his uncounseled DWI conviction was

improperly used to qualify him as a career offender under the

United States Sentencing Guidelines and subject him to a sentence

enhancement, and that his attorney failed to raise this issue at

sentencing. (Pet., ¶13, Dkt. No. 1.)

      B.     Analysis

             1.      The § 2255(e) Saving Clause

      Understanding the interplay between 28 U.S.C. § 2241 and 28

U.S.C. § 2255 begins with the enactment of § 2255 in 1948. Congress

enacted 28 U.S.C. § 2255 to replace traditional habeas corpus under

§ 2241 for federal prisoners, for the purpose of allowing prisoners

to file motions seeking collateral review of their sentences in

the sentencing court rather than in the district of confinement.

Bruce v. Warden Lewisburg, 868 F.3d 170, 178 (3d Cir. 2017). A

federal prisoner must seek collateral review of his conviction or

                                       3
  Case 1:20-cv-05508-RMB Document 5 Filed 08/03/20 Page 4 of 6 PageID: 32



sentence under § 2255, unless the prisoner can establish that the

saving clause of § 2255(e) is applicable. Id. The saving clause

applies when the remedy by motion under § 2255 is inadequate or

ineffective to test the legality of a prisoner’s sentence. Bruce,

868 F.3d at 178 (citing § 2255(e)).

     In 1996, Congress added significant gatekeeping provisions to

§ 2255, restricting second or successive § 2255 motions solely to

instances   of   “newly   discovered     evidence”   or   “a   new    rule   of

constitutional law made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable.” Id. at 179

(quoting § 2255(h)). Congress did not address how a prisoner could

raise a claim on collateral review that the federal criminal

statute he was convicted for violating has since been interpreted

more narrowly. Id. Thus, the Third Circuit determined that “in the

unusual   situation   where    an   intervening      change    in    statutory

interpretation runs the risk that an individual was convicted of

conduct that is not a crime, and that change in the law applies

retroactively in cases on collateral review, he may seek another

round of post-conviction review under § 2241.” Id. (quoting In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997)).

     To proceed under § 2241, two conditions must be met:               (1) a

prisoner must assert a claim of actual innocence because he is

detained for conduct subsequently rendered non-criminal by an

intervening Supreme Court precedent that, as found by the Third

                                     4
  Case 1:20-cv-05508-RMB Document 5 Filed 08/03/20 Page 5 of 6 PageID: 33



Circuit, applies retroactively in cases on collateral review; and

(2) the prisoner must be barred from challenging the legality of

his conviction under § 2255; in other words, the prisoner “‘had no

earlier opportunity to challenge his conviction for a crime that

an intervening change in substantive law may negate.’” Cordaro v.

United States, --- F.3d---, 2019 WL 3542904, at *5 (3d Cir. Aug.

5, 2019) (quoting In re Dorsainvil, 119 F.3d at 252.)

           2.     Whether Petitioner’s Claims Fall Within the Saving
                  Clause of § 2255(e)

      Petitioner argues that his sentencing court erred in using

his   uncounseled   DWI   conviction      to   apply   the   career   offender

guidelines   to   his   sentence.    Petitioner,       however,   does   assert

jurisdiction under § 2241 based on an intervening Supreme Court

decision   made   retroactive   on     collateral      review.    Instead,   he

asserts his counsel was ineffective for raising this claim at

sentencing. Petitioner could have raised this claim in his first

motion under § 2255, rendering the saving clause inapplicable here.

Moreover, the Third Circuit Court of Appeals has not determined

that it is appropriate to bring a claim under § 2241 that one is

“innocent” of career offender status. United States v. Rutherford,

757 F. App'x 83, 85 (3d Cir. 2018) (per curiam). Because Petitioner

could have raised this claim in his first motion under 28 U.S.C.

§ 2255 and does not satisfy the requirements of 28 U.S.C. §

2255(h), the Court finds it is not in the interest of justice to


                                      5
  Case 1:20-cv-05508-RMB Document 5 Filed 08/03/20 Page 6 of 6 PageID: 34



transfer this petition, pursuant 28 U.S.C. § 1631, to the Eighth

Circuit   Court   of   Appeals   for       consideration   as   a   second   or

successive § 2255 motion. See Hatches v. Schultz, 381 F. App'x

134, 137 (3d Cir. 2010) (“[i]n deciding that it would not be in

the interest of justice to transfer the petition … the District

Court properly considered whether [the petitioner] had alleged

facts sufficient to bring his petition within the gatekeeping

requirement of § 2255(h).”)

III. CONCLUSION

     For the reasons discussed above, the Court lacks jurisdiction

over Petitioner’s petition for writ of habeas corpus under § 2241.



An appropriate Order follows.



Date:   July 31, 2020

                                            s/Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            UNITED STATES DISTRICT JUDGE




                                       6
